           Case 7:20-mj-06097-UA Document 3 Filed 06/11/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York
                                                    United States District Courthouse
                                                    300 Quarropas Street
                                                    White Plains, New York 10601


                                                    June 11, 2020


Honorable Judith C. McCarthy
United States Magistrate Judge
Southern District of New York
United States Courthouse
300 Quarropas Street
White Plains, NY 10601

              Re: United States v. Jonathan Weiss
                  20 Mag. ___

Dear Judge McCarthy:

               The defendant in the above-referenced Complaint was arrested this morning.
Accordingly, the Government requests that the Complaint be unsealed.

                                                    Respectfully,

                                                    GEOFFREY S. BERMAN
                                                    United States Attorney

                                           By:      _______________________
                                                    Marcia S. Cohen
                                                    Assistant U.S. Attorney
                                                    (914) 993-1902
